Appeal by the defendant from a judgment of the County Court, Westchester County (Aison, J.), rendered December 11, 1987, convicting him of operating a motor vehicle while under the influence of alcohol as a felony (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
The defendant argues that the verdict finding him guilty of operating a motor vehicle under the influence of alcohol was against the weight of the evidence, further contending that the People presented only circumstantial evidence that he in fact was the operator of the vehicle, while he presented direct evidence that he was not. Contrary to the defendant’s assertion, we find there was direct evidence adduced at trial which clearly establishes that he was the operator and only occupant of the vehicle immediately prior to his arrest. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
In addition, we find the defendant’s contention that the sentence imposed was excessive to be without merit. This was the defendant’s third conviction for an offense related to driving under the influence of alcohol in a five-year period. Under these circumstances, a period of imprisonment was justified.
The defendant’s remaining contention is unpreserved for appellate review. Mollen, P. J., Thompson, Rubin and Eiber, JJ., concur.